                                                         JS-6


            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




FEI ENTERPRISES, INC., et         CV 19-1991 DSF
al.,
     Plaintiffs,                  Order REMANDING Case to
                                  State Court
               v.

MASSACHUSETTS BAY
INSURANCE COMPANY, et al.,
    Defendants.



   This case was removed from state court based on diversity
jurisdiction. The removing defendants admit that not all plaintiffs
are diverse from all defendants. They claim, however, that
defendants George Knopfler and Hamrick & Evans, LLP are
fraudulently joined because “there is no joint, several or
alternative liability and where the claim against the diverse
defendant has no real connection to the claim against the
nondiverse defendant.” Notice of Removal ¶ 11 (quoting Triggs v.
John Crump Toyota, Inc., 154 F.3d 1284, 1287 (11th Cir. 1988)).

   However, there is an obvious connection between the claims
against the diverse and non-diverse defendants. The claims
against the diverse defendants – two insurers of Plaintiff FEI –
revolve around the way those insurers handled the (failed)
settlement of an underlying lawsuit over a construction contract.
The non-diverse defendants are the attorney in that lawsuit and
his firm, who are alleged to have committed malpractice during
mediation. The claims are obviously connected and there is no
misjoinder, egregious or otherwise.

  The case is REMANDED to the Superior Court of California,
County of Los Angeles.

  IT IS SO ORDERED.


Date: March 20, 2019                ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                2
